Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to the Claims
	The amendments to the claims filed on 01/10/2022 fail to meet all of requirements of 37 CFR 1.121(c) (MPEP 714(II)(c)). The status identifier for Claim 20, currently stated as “Original”, does not reflect the amendments made to the claim, as such the status identifier for Claim 20 is considered as “Currently Amended” claims.  Claims 22 and 23 require do not include appropriate status identifiers, in this case the claims are considered as “New” claims. Considering the errors are clear and in the interest of expediated prosecution, the requirements as mentioned above are being waived for these amendments. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rexford A. Johnson on 02/10/2022.
Claims 22 and 23 of the claims filed on 01/10/2022 has been amended as follows:
22.	The method of claim [[12]] 18, wherein the stiffeners further comprise thermoplastic 
23.	The method of claim [[12]] 18, wherein the stiffeners further comprise thermoplastic thermoplastic Z-shaped stiffeners. 

	


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: for Claim 1 the prior art of record does not teach or suggest the invention as claimed, including wherein the first stiffener is a first aluminum T-shaped stiffener having a first aft flange and a first forward flange with fasteners that connect the aft CFRP rib web to the first aft flange and fasteners that connect the middle CFRP rib web to the first forward flange, the second stiffener is a second aluminum T-shaped stiffener having a second aft flange and a second forward flange with fasteners that connect the middle CFRP rib web to the second aft flange and fasteners that connect the forward CFRP rib web to the second forward flange. 
By contrast, Kent (US 20160318597 A1) as modified by Mosqueira et al. (US 20160325822 A1) and Kismarton et al. (Us 20090084899 A1) discloses an apparatus comprising an aft, a middle and a forward carbon fiber reinforced polymer (CFRP) rib webs, a plurality of fasteners connected to each of the rib webs, the aft rib web and the middle rib web connected to a first stiffener and the middle rib web and he forward rib web connected to a second stiffener, each of the stiffeners being formed as a part of the rib webs for connecting each of the rib webs In forming a side body CFRP rib assembly. However, modified Kent fails to mention wherein the first stiffener is a first aluminum T-shaped stiffener having a first aft flange and a first forward flange with fasteners that connect the aft CFRP rib web to the first aft flange and fasteners that connect the middle CFRP rib web to the first forward flange, the second stiffener is a second aluminum T-shaped stiffener having a second aft flange and a second forward flange with fasteners that connect the middle CFRP rib web to the second aft flange and fasteners that connect the forward CFRP rib web to the second forward flange. Therefore, it would have not been obvious to incorporate prior which disclose stiffeners and/or stringers, in particular reinforcement elements with differing materials and configurations utilized in aircraft central wing boxes and side of body rib assemblies in the manner as described above. 


For Claim 18 the prior art of record does not teach or suggest the invention as claimed, including wherein providing an aft CFRP rib web, a middle CFRP rib web, and a forward CFRP rib web further comprises: forming a side of body carbon fiber reinforced polymer (CFRP) composite rib web; and separating the side of body CFRP rib web into the aft CFRP rib web, the middle CFRP rib web, and the forward CFRP rib web. By contrast, Kent (US 20160318597 A1) as modified by Garcia Martin et al. (US 20150183506 A1) and Guillemaut et al. (US 20130157017 A1) discloses method comprising of providing an aft, a middle and a forward CFRP rib webs, connecting stiffeners to each of the rib webs, and the stiffeners comprising of first and second materials that are different materials. However, modified Kent 
For Claim 20 the prior art of record does not teach or suggest the invention as claimed, including connecting the aft CFRP rib web to a wing box; and connecting the forward CFRP rib web to the wing box, wherein an opening is formed between the aft CFRP rib web and the forward CFRP rib web. By contrast, Kent (US 20160318597 A1) as modified by Garcia Martin et al. (US 20150183506 A1) and Guillemaut et al. (US 20130157017 A1) discloses method comprising of providing an aft, a middle and a forward CFRP rib webs, connecting stiffeners to each of the rib webs, and the stiffeners comprising of first and second materials that are different materials. However, modified Kent fails to mention connecting the aft CFRP rib web to a wing box; and connecting the forward CFRP rib web to the wing box, wherein an opening is formed between the aft CFRP rib web and the forward CFRP rib web. Therefore, it would have not been obvious to incorporate prior which disclose aircraft wing boxes as well as side of body rib assemblies in the manner as described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
	
	
/Richard R. Green/Primary Examiner, Art Unit 3647